Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response after non-final filed November 23, 2020 is acknowledged.  Claim 1 was amended and claims 1-8 are pending in the instant application. 
Claims 1-8 are allowed.  

Election/Restrictions
The species election requirement as set forth in the Office action mailed on August 31, 2020, is hereby withdrawn.  

Examiner’s Comments

The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in view of amendment of the claims filed November 23, 2020.

The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Zawadzki (J. Appl. Physiol. 72(5): 1854-1859, 1992) in view of Cleeve (GB2315674 A, cited in Applicant’s IDS) and Portman (US6051236 A) is withdrawn in view of Applicant’s arguments filed November 23, 2020. 

Claims 1-8 are allowed as filed in the amendment on November 23, 2020.

Claims 1-8 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Zawadzki (J. Appl. Physiol. 72(5): 1854-1859, 1992, cited in previous office action) in view of Cleeve (GB2315674 A, cited in Applicant’s IDS).
Zawadzki teaches of an oral supplement comprising 112 grams of carbohydrate (dextrose-maltodextrin mixture) and 40.7 grams of protein (whey protein isolate) (see page 1855, left hand column, third paragraph, lines 1-7) for use in humans following exercise.  
Cleeve teaches mammalian foodstuff comprising hydrolysed feather meal as a protein source (see claim 1, and page 2, lines 16-19).  Cleeve teaches that the hydrolysed feather meal is obtained from hydrolyzing, drying and grinding poultry feathers (see page 5, lines 19-22). However, as pointed out by Applicant, Feather is not fit for human consumption and has not been approved for human use.  
Thus, there is no teaching, suggestion or motivation to combine the feather meal of Cleeve in combination with only Maltodextrin and/or dextrose.  


Conclusion
Claims 1-8 are allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654